Jackson, J.
— Relators brought this original action in this Court by the filing of their verified petition for a writ of mandate and prohibition directed to the respondents. We issued a temporary writ commanding the respondents to expunge from the record in cause No. SC62-429, pending in the respondent court, a temporary restraining order issued on May 2, 1962, and to refrain from exercising further jurisdiction in said cause until further order of this Court.
Relators here are defendants in an action which was filed in the respondent court for a temporary restraining order staying the holding of a special election regarding a school reorganization plan.1
Respondents have filed their response indicating that at the primary election held on May 8, 1962, the proposed school reorganization plan was defeated and that said respondent, the Superior Court of Vander-burgh County, has dismissed cause No. SC62-429, as the question is now moot in view of the decision of the voters.
*116Therefore, the temporary writ of mandate and prohibition heretofore issued is now dissolved and a permanent writ is denied.
Arterburn, C. J., Achor, Bobbitt and Landis, JJ., concur.
Note. — Reported in 183 N. E. 2d 205.

. The School Corporation Reorganization Act of 1959 as amended. Acts 1959, ch. 202, as amended by Acts 1961, chs. 82, 231, 302, 322, 328, being §§28-6101 — 28-6126, Burns’ 1961 Cum. Stipp.